NOTE: This order is nonprecedential
l United States Court of AppeaIs
for the FederaI Circuit
RICKY A. WILDMAN,
Claimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respon.dent-Appellee.
2012-7U58 ~
Appea1 from the United States Court of Appea1s for
Veterans C1aims in case no. 09-3286, Judge A1an G.
Lance, Sr.
ON MOTION
ORDER
Ricky A. Wi1d1nan moves for a 60-day extension of
time, until 1\/lay 18, 20I2, to file his opening brief .
Upon consideration thereof
IT Is 0RDERED THAT:
 ' ~'_n'__"_"_' '

WILDMAN V. DVA
The motion is g"ranted.
2
FoR THE COURT
MAR 1 6  /s/ J an Horbaly
Date J an Horbaiy
cc: Kenneth M. Carpenter, Esq.
Danie1 RabinoWitz, Esq.
s2 1
Clerk
U.S. C0UR1EtilEEll?PEALS FOH
THE FEDEBAL C!RCUIT
HAR 1 6 2012
JANHOBBAL\'
- ClfRK